

Exhibit 10.1


AMENDMENT NO. 1
TO THE
TRANSITION SERVICES AGREEMENT
NACCO Industries, Inc. (“NACCO”) and Hyster-Yale Materials Handling, Inc.
(“Hyster-Yale”) hereby adopt this Amendment No. 1 to the Transition Services
Agreement effective as of September 28, 2012 (the “Agreement”). The terms of
this Amendment shall be effective on April 1, 2013. Words used herein with
initial capital letters that are defined in the Agreement are used herein as so
defined.
Section 1
Section 3.1(a) of the Agreement is hereby amended in its entirety to read as
follows:
“In consideration for the Transition Services provided by or on behalf of NACCO
under this Agreement during Transition Period, Hyster-Yale agrees to pay NACCO
or a specified Subsidiary the monthly fees set forth in Schedule A attached
hereto or such other amount as may be agreed by the parties in writing (the “HY
Fees”). Other than the HY Fees and the expenses specified in Section 3.1,
neither Hyster-Yale nor any of its Subsidiaries will be responsible for any fees
or expenses incurred by NACCO or any of its Subsidiaries in connection with its
or their provision of the Transition Services hereunder.”
Section 2
Section 3.2(a) of the Agreement is hereby amended in its entirety to read as
follows:
“In consideration for the Transition Services provided by or on behalf of
Hyster-Yale under this Agreement during the Transition Period, NACCO agrees to
pay Hyster-Yale or a specified Subsidiary the monthly fees set forth in Schedule
B attached or such other amount as may be agreed by the parties in writing (the
“NACCO Fees”). Other than the NACCO Fees and the expenses specified in Section
3.2, neither NACCO nor any of its Subsidiaries will be responsible for any fees
or expenses incurred by Hyster-Yale or any of its Subsidiaries in connection
with its or their provision of the Transition Services hereunder.”
Section 3
Schedules A and B to the Agreement are each hereby amended in their entirety to
read as follows:
“Schedule A
Transition Services To Be Performed by NACCO and Its Subsidiaries
Description of Transition Service
Monthly Fee(s)
Contact Person / Successor Contact Person*
Tax Support
$2,500
Jehanna Francis-Sable
IT operating system support services for Hyster-Yale
$500 plus a proportionate share of any third party costs incurred to separate IT
systems, including the Global Compliance Contract and the Concur Contract
Zach Vinduska
Accounting Support
$500
Elizabeth Shaughnessy/Tom Maxwell

*NACCO may designate a successor contact person upon written notice to
Hyster-Yale.”

1



--------------------------------------------------------------------------------



“Schedule B
Transition Services To Be Performed by Hyster-Yale
Description of Transition Service
Monthly Fee(s)
Contact Person / Successor Contact Person*
General Accounting Support, including SEC
$7,500
Ken Schilling/Jennifer Langer
Tax Compliance and Consulting Support
$6,250
Greg Breier
IT operating system support services for NACCO
$500 plus a proportionate share of any third party costs incurred to separate IT
systems, including the Global Compliance Contract and Concur Contract
John Bartho
Public Company Legal Support (SEC, NYSE, Sarbanes-Oxley, etc.)
$2,000
Chuck Bittenbender/Suzy Taylor
Employee Benefit and HR Legal and Consulting Support
$10,000
Mary Maloney
Compensation Support
$3,500
JoAnn Morano



*Hyster-Yale may designate a successor contact person upon written notice to
NACCO.”
IN WITNESS WHEREOF, each of the signatories hereto has caused this Agreement to
be signed by its duly authorized officer as of the date first above written.
 
NACCO INDUSTRIES, INC.
 
 
 
 
 
 
By:
/s/ Mark E. Barrus
 
 
Name:
Mark E. Barrus
 
 
Title:
Vice President and Controller
 



 
HYSTER-YALE MATERIALS HANDLING, INC.
 
 
 
 
 
 
By:
/s/ Charles A. Bittenbender
 
 
Name:
Charles A. Bittenbender
 
 
Title:
Vice President, General Counsel and Secretary
 








2

